DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/21 (hereinafter “09/14/21 Amendment") has been entered, and fully considered.

Response to Amendment
3.	In the 09/14/21 Amendment, claims 1-6, 8-11, 14, & 16-21 were amended, and claim 15 was cancelled (claim 13 was previously cancelled).  No claims were newly added.  Therefore, claims 1-12, 14, & 16-21 are now pending in the application.  
4.	The 09/14/21 Amendment has overcome the claim objections and the rejections under §§ 112(b) & 103 previously set forth in the Final Office Action mailed 07/09/2021 (hereinafter “07/09/21 Action”), with the exception of those reiterated herein.  Any previous claim objections and/or rejections not reiterated herein have been withdrawn. 
5.	New claim objections and grounds of rejections under §§ 112(b) & 103 are set forth herein, necessitated by Applicant’s amendment.


Claim Objections
7.	Claims 1, 3, 4, 7, 8, 10, 11, 14, 16, & 17 are objected to because of the following informalities:  
	a.	In claim 1, line 5, the recitation of “the treatment device” should instead recite --the at least one treatment device--.   
	b.	In claim 1, line 15, the recitation of “wherein the angular coordinate” should instead recite --wherein the one of the angular coordinates--.
c.	In claim 3, lines 3-4, the recitation of “needle or catheter” should instead recite --elongated needle or catheter--. 
d.	In claim 3, line 5, the recitation of “needle or catheter” should instead recite --elongated needle or catheter--. 
e.	In claim 4, line 2, the recitation of “each of the corresponding elongated needles or catheters have a cross-section” should instead recite --each of the corresponding elongated needles or catheters has a cross-section--. 
f.	In claim 7, line 4, the recitation of “the treatment device” should instead recite --the at least one treatment device--.   
	g.	In claim 8, lines 6-7, the recitation of “the energy delivery element” should instead recite --the directional energy delivery element--.   
h.	In claim 8, line 7, the recitation of “the radial direction the energy is delivered” should instead recite -- the radial direction the energy is to be delivered--.  
	i.	In claim 10, line 3, the recitation of “the energy delivery element” should instead recite --the directional energy delivery element--.   
claim 11, line 4, the recitation of “the energy delivery element” should instead recite --the directional energy delivery element--.   
k.	In claim 11, line 5, the recitation of “the energy delivery element” should instead recite --the directional energy delivery element--.   
l.	In claim 14, line 9, the recitation of “to set a trajectory of a one of the needles or catheters” should instead recite --to set a trajectory of [[a]] one of the needles or catheters--. 
m.	In claim 14, line 16, the recitation of “and (ii selecting” should instead recite --and (ii) selecting--. 
n.	In claim 16, line 12, the recitation of “the energy delivery element” should instead recite --the directional energy delivery element--.   
o.	In claim 17, line 3, the recitation of “the region to which the energy is delivered” should instead recite --the region to which the energy is to be delivered--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 3-6, 8-11, 14, & 16-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
10.	Claim 3 recites the limitation “a plurality of elongated needles or catheters each including a directional energy delivery transducer which does not encircle a corresponding needle or catheter” in lines 2-4.  This recitation renders the claim indefinite.  Since the limitation already specifies that each (of the plurality of elongated needles or catheters) includ[es] a corresponding needle or catheter.”  As one example, is “a corresponding needle or catheter” intended to be one of the “plurality of elongated needles or catheters” recited in line 2 of the claim, or some different needle or catheter?  Clarification is required.       
11	Claims 4-6 are rejected as ultimately depending from a claim (claim 3) rejected under 35 U.S.C. 112(b).
12.	Claim 8 recites the limitation “a current position” in line 4.  This recitation renders the claim indefinite, as it is not clear whether the recited “a current position” is the same “a current position” recited in line 9 of independent claim 1 (from which claim 8 ultimately depends), or a separate/additional “a current position.”  Clarification is required.  
13.	Claims 9-11 are rejected as ultimately depending from a claim (claim 8) rejected under 35 U.S.C. 112(b).
14.	Claim 9 recites the limitation “display a diagnostic image including the region of the subject to be treated” in lines 3-4, then “a depiction of the region to which the energy is delivered” in line 5-6.  These recitations render the claim indefinite, as it is not clear whether the latter recitation is merely redundant, or whether two separate depictions of the region are required to be displayed.  Clarification is required. 
15.	Claim 14 recites the limitation “an elongated treatment device including a plurality of needles or catheters having a longitudinal axis and an energy delivery element which does not completely encircle the treatment device” in lines 4-6.  This recitation renders the claim indefinite, as it is not clear how a single treatment device including a plurality of needles or catheters has a single longitudinal axis and energy delivery element.  Clarification is required.  
16.	Claim 14 recites the limitation “selecting one of the openings of the support structure into which each needle or catheter is to be inserted” in lines 16-17.  This recitation renders the single one of the openings (a singular opening) can accommodate each needle or catheter of the plurality of needles or catheters (i.e., multiple needles or catheters) at the same time.  Clarification is required.  
17.	Claims 18-21 are rejected as ultimately depending from a claim (claim 14) rejected under 35 U.S.C. 112(b).
18.	Claim 16 recites that “the at least one treatment device includes at least three treatment devices” in lines 1-2, but it is not clear whether each of the at least three treatment devices are configured to be identical to the treatment device of claim 1 (from which claim 16 depends), or whether they are configured differently from the treatment device of claim 1.  This is because claim 16 includes components/elements that are newly introduced in the claim (i.e, “a needle or catheter,” and “at least one six-degrees-of-freedom sensor”) as well as those that also appear to rely on the treatment device of independent claim 1 for antecedent basis (such as, e.g., “the directional energy delivery element”, and “the three Cartesian coordinates”).  As such, the required configuration/components of the at least three treatment devices is not clear.  Clarification is required.  Claim 16 further switches between plural tenses (e.g., “the needles or catheters” in line 15) and singular tenses (e.g., “the directional energy delivery element” in line 17).  Applicant should select and utilize consistent tenses to avoid further confusion. 
19.	Claim 17 is rejected as ultimately depending from a claim (claim 16) rejected under 35 U.S.C. 112(b).
20.	Claim 18 recites the limitation “wherein each needle or catheter includes a directional delivery transducer which does not encircle the corresponding needle or catheter” in lines 3-4.
This recitation renders the claim indefinite.  Since the limitation already specifies that each needle or catheter includes a directional delivery transducer, it is not at all clear what is being referred to by the word “corresponding” in the recitation of “the corresponding needle or catheter.”  Clarification is required.       
Claim 18 recites “a directional delivery transducer” in lines 3-4.  This recitation renders the claim indefinite, as it is not clear whether the “directional delivery transducer” is intended to be the “energy delivery element” of claim 14 (from which claim 18 depends), or a separate/additional transducer (or element).  Clarification is required.   
22.	Claim 18 recites “the distance” in line 11.  There is insufficient antecedent basis for this recitation in the claim.  
23.	Claim 19 recites the limitation “displaying a diagnostic image of the subject including the region of the subject to be treated” in lines 9-10, then “a depiction of the region of the subject to which the energy is to be delivered” in lines 11-12.  These recitations render the claim indefinite, as it is not clear whether the latter recitation is merely redundant, or whether two separate depictions of the region are required to be displayed.  Clarification is required. 
24.	Claim 19 recites the limitation “the energy delivery device” in line 14.  There is insufficient antecedent basis for this recitation in the claim.
25.	Claim 20 is rejected as ultimately depending from a claim (claim 19) rejected under 35 U.S.C. 112(b).
26.	Claim 21 recites the limitation “the directional energy delivery transducer” in line 4.  This recitation renders the claim indefinite, as it is not clear whether the “directional energy delivery transducer” is intended to be the “energy delivery element” of claim 14 (from which claim 21 depends), or a separate/additional transducer (or element).  Clarification is required.   

Claim Rejections - 35 USC § 103
27.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

28.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
I.	INDEPENDENT CLAIM 1 (& DEPENDENT CLAIMS 2, 7-12, 16, & 17)
29.	Claims 1, 2, & 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0270687 to Gardi et al. (“Gardi”) in view of U.S. Patent Application Publication No. 2007/0255267 to Diederich et al. ("Diederich"), and further in view of U.S. Patent Application Publication No. 2013/0079628 to Groszmann et al. (“Groszmann”).
30.	Regarding claim 1, Gardi teaches a system for planning a treatment of a subject, the system being configured to plan a treatment [e.g., ¶’s [0024], [0042], [0049], [0054], [0055]] to be carried out by using at least one treatment device [needle (60) - ¶[0046]; FIG. 1], the at least one treatment device comprising a needle [needle (60)] or catheter extending along a longitudinal axis [longitudinal axis of needle (60)]…, the system comprising:
a processor configured for planning the treatment of the subject [the processor of computer (40) -  ¶’s [0024], [0049], [0054], [0055], [0067]; FIG. 1], wherein the processor is configured to determine a treatment position of the needle or catheter to be used during the treatment [¶’s [0046], [0051], [0052], [0055], [0065]-[0067]] in a four-dimensional space, wherein The needle driving assembly 52 includes a robotic arm with six degrees-of-freedom. The degrees-of-freedom correspond to translations of the needle 60 in three dimensions and rotation of the needle 60 about three orthogonal axes. In this manner, the needle 60 can be positioned in a wide variety of orientations”); see also ¶’s [0051], [0052], [0055], [0056], [0063]].
	A.	DIRECTIONAL ENERGY DELIVERY ELEMENT
While Gardi teaches that the system and method have a wide range of applications, such as biopsy of the breast and liver and image-guided interventions such as brachytherapy, cryotherapy, as well as other procedures that require a needle or needles to be introduced into soft tissues and be positioned accurately and precisely [see ¶[0042]], Gardi does not teach:
a directional energy delivery element which does not completely encircle the treatment device and which is configured to deliver energy for treating a region of the subject in a radial direction from the needle or catheter.
	Diederich, in a similar field of endeavor, teaches an apparatus and method for the treatment and destruction of tumors [e.g., ¶’s [0019], [0075], [0100]], comprising an applicator (50) [¶[0074]; FIG. 3], which may comprise, e.g., a smaller applicator with a needle/catheter [see ¶[0082]] having one or more ultrasound transducers (64) [directional energy delivery elements] positioned at the distal tip of the applicator (50) for application of high-powered ultrasound [¶[0076]].  Diederich teaches that the ultrasound transducers do not completely encircle the treatment device, and are configured to deliver energy for treating a region of the subject in a radial direction from the needle or catheter [see ¶[0088] (“The transducers 64 may also be shaped to provide controlled and directed heating of tissue, and maintain control and directionality of tissue heating at higher power levels”); ¶[0090] (“As shown in FIGS. 7A-7C, the applicators may also be fabricated using transducers that are sectored to provide a specific angular acoustic region (i.e. 60º to 180º)”); and ¶[0095] (“Referring to FIG. 7C, element 150 may be configured to have electrical covering 154 etched and removed to have emitting section 154 to have a less than 360º distribution”); see also  ¶[0024]].   
Given Gardi’s teaching that the system and method may have a wide range of applications including procedures that require a needle or needles to be introduced into soft tissues and be positioned accurately and precisely [see ¶[0042]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gardi to utilize a known treatment device for the treatment and destruction of tumors, including that of Diederich comprising a directional energy delivery element which does not completely encircle the treatment device and which is configured to deliver energy for treating a region of the subject in a radial direction from the needle or catheter, since such modification would allow for greater directional control and deep penetration of energy patterns [Diederich, ¶[0019]], so as to better conform energy delivery to a focused, desired target zone while also serving to protect anatomy that is adjacent to (or near) the target. 
	B.	POSITION SENSOR
	The combination of Gardi and Diederich, as set forth above, does not teach: 
at least one six-degrees-of-freedom sensor mounted on an exterior of the needle or catheter configured to sense a current position of the needle or catheter in three Cartesian coordinates and three angular coordinates.
	Groszmann, in a similar field of endeavor, teaches an interventional device (10) [e.g., catheter (20)], comprising sensor elements (16) used to obtain position or motion information [see ¶’s [0021], [0022]].  More particularly, Groszmann teaches that sensors (16) may be mounted on an exterior of the interventional device (10) [see ¶[0024] (“the sensor elements 16 are provided as electromagnetic (EM) microsensors, such as solid or hollow EM coils, that are integrated into or securely attached to the interventional device 10”); and FIGS. 1-2].    
	Groszmann further teaches that the sensors (16) allow for measurement of six-degrees-of-freedom for sensing a current position of the interventional device (10) in three Cartesian coordinates and three angular coordinates [see ¶[0024] (“If at least two such coils are combined into or integrated onto a device, such as the interventional device 10, so that the coils have a known and fixed relationship to one another, then six degrees of freedom (x, y, z, roll, pitch, yaw) can be determined from the aggregate or combined information obtained form [sic] the two or more coils. In this way, the EM fields generated by the EM coils may be used to determine the position and orientation of the portion of the interventional device upon which they are integrated”)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gardi and Diederich to include at least one six-degrees-of-freedom sensor mounted on an exterior of the needle or catheter configured to sense a current position of the needle or catheter in three Cartesian coordinates and three angular coordinates, as taught by Groszmann, so as to more reliably measure the position and orientation of the treatment device in the body in order to improve the overall accuracy, safety, and effectiveness of the procedure.
31.	Regarding claim 2, the combination of Gardi, Diederich, and Groszmann teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Gardi further teaches a robotic system configured for receiving the treatment position determined by the processor and for arranging the at least one treatment device in accordance with the received treatment position [see ¶[0046] (“the computer 40 is connected to a robot 48 having a needle driving assembly 52 and needle guide 56 for controlling movement of a needle 60”); see also, e.g., ¶’s [0049], [0051], [0055]]. 
claim 7, the combination of Gardi, Diederich, and Groszmann teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
Gardi further teaches wherein the processor is further configured to determine a current position of the directional energy delivery element in the four-dimensional space and control the robotic system to arrange the treatment device based on a difference between the current position and the treatment position and/or to output the difference [see ¶[0054] (“The actual needle trajectory can then be viewed in relation to the planned needle trajectory”); see also ¶’s [0011]-[0012], [0053], [0065]]. 
33.	Regarding claim 8, the combination of Gardi, Diederich, and Groszmann teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
The combination of Gardi, Diederich, and Groszmann further teaches wherein the at least one six-degrees-of-freedom sensor mounted on the exterior of the needle or catheter is configured to sense a current position of the needle or catheter in the three angular coordinates including a rotation angle around the longitudinal axis to determine the current position of the energy delivery element and the radial direction the energy is delivered [NOTE: as modified, since the position and orientation of the distal end of the device of Gardi, Diederich, and Groszmann is known, the current position of the energy delivery element (provided thereon) and the radial direction the energy is delivered is also known].  
34.	Regarding claim 9, the combination of Gardi, Diederich, and Groszmann teaches all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
Gardi further teaches:
a display device [display of computer (40) - ¶[0053]; FIG. 1] configured to display a diagnostic image including the region of the subject to be treated and to display a depiction of the needle or catheter overlayed on the diagnostic image and a depiction of a-the region to which the energy is delivered when the directional energy delivery element is positioned with 
an input [input device of computer (40)] configured to allow a clinician to adjust the Cartesian coordinates and angular coordinates and the selected energy to select the region to which the treatment is to be delivered [via the positioning and planning software executed ion computer (40) - ¶’s [0049]-[0055]].
35.	Regarding claim 10, the combination of Gardi, Diederich, and Groszmann teaches all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
	Groszmann further teaches wherein the at least one six-degrees-of-freedom sensor [sensor (16)] comprises at least two location sensors [¶’s [0023]-[0025]; FIGS. 1-2 show multiple sensors (16)].  
	The sensors (16) of Groszmann are located at the distal tip of the interventional device [see Groszmann, FIGS. 1-2], and the directional delivery element [ultrasound transducer (64) of Diederich] is also located at the distal end of the device [Diederich, e.g., FIG. 5].   
	As such, as modified, in the combination of Gardi, Diederich, and Groszmann, the sensors (16) would be placed on opposite sides of the energy delivery element (64) [i.e., one of the sensors would be located proximally of the ultrasound transducer and one would be located distally of the ultrasound transducer along the longitudinal axis of the shaft since a sensor (16) would not be mounted directly on top of the ultrasound transducer].
36.	Regarding claim 11, the combination of Gardi, Diederich, and Groszmann teaches all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
Groszmann further teaches wherein the at least one six-degrees-of-freedom sensor is an electromagnetic sensor [¶[0024]].

	As such, as modified, in the combination of Gardi, Diederich, and Groszmann, the sensors (16) would be placed on opposite sides of the energy delivery element (64) [i.e., one of the sensors would be located proximally of the ultrasound transducer and one would be located distally of the ultrasound transducer along the longitudinal axis of the shaft since a sensor (16) would not be mounted directly on top of the ultrasound transducer].  Therefore, as broadly as claimed, the electromagnetic sensor would be disposed longitudinally along the needle or catheter from the energy delivery element to avoid interference between the energy delivery element and the electromagnetic sensor [it is further noted that the claim doesn’t specify the magnitude of the spacing of the sensor and the energy delivery element longitudinally along the needle or catheter]. 
37.	Regarding claim 12, the combination of Gardi, Diederich, and Groszmann teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Diedrich further teaches wherein the directional energy delivery element is unidirectional [in a single direction (i.e., outward) - ¶’s [0024], [0088], [0090], [0095]]. 

38.	Claims 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gardi, Diederich, and Groszmann, and further in view of U.S. Patent Application Publication No. 2016/0008074 to Glossop (“Glossop”).  
39.	Regarding claim 16, the combination of Gardi, Diederich, and Groszmann teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
As best understood [see rejection under § 112(b) above], and as established above in the body of the rejection of independent claim 1, the combination of Gardi, Diederich, and single needle or catheter extending along the longitudinal axis, the directional energy delivery element being disposed to deliver the energy in a radial direction from the needle or catheter, along with the at least one six-degrees-of-freedom sensor [see rejection of claim 1 above which is hereby incorporated herein].
Gardi further teaches:
a display device [display of computer (40) - ¶[0053]; FIG. 1] configured to display a diagnostic image including the structure to be treated and to display a depiction of the single needle or catheter overlayed on the diagnostic image and a depiction of the region to which the energy is delivered when the directional energy delivery element is positioned with selected Cartesian and angular coordinates and a selected energy [e.g., ¶’s [0053], [0054], [0065]]; and
an input [input device of computer (40)] configured to allow a clinician to adjust the Cartesian and angular coordinates and the energy to select the region to which the treatment is to be delivered [via the positioning and planning software executed ion computer (40) - ¶’s [0049]-[0055]].
	MULTIPLE TREATMENT DEVICES 
	The combination of Gardi, Diederich, and Groszmann as set forth above teaches a single treatment device having all of the required limitations of the treatment device.  
Gardi further teaches a robotic system configured to position the treatment device [as noted above in the rejection of claim 2], and that the treatment device allows for oblique or non-parallel trajectories [Gardi, e.g., ¶[[0044]].  
The combination of Gardi, Diederich, and Groszmann, however, fails to teach multiple treatment devices, and therefore fails to teach the following emphasized claim limitations:
wherein the at least one treatment device includes at least three treatment devices, and the robotic system is configured to position the at least three treatment devices with non-parallel trajectories adjacent a structure to be treated.

Glossop teaches that it was known to use a number of needles (104a), (104b), (104c), and (105) [a total of 4 needles] converging onto a tumor, specifically suspected cancer region (103) [¶[0048]; FIG. 1], for the purpose of delivering a treatment [¶[0048]; see also ¶[0106] (“Examples of surgical devices may include therapeutic devices such as needles, ablation needles, radio frequency ablation needles, lasers and laser delivery systems, blades, cryoablation needles, microwave ablation needles, HIFU delivery systems, and radiation delivery devices, or other therapeutic devices”)].  
Glossop further teaches that it was known to use multiple devices to ablate multiple portions of a tumor [e.g., ¶[0012]].  
Additionally, Glossop teaches that it was well known to use multi-axis robots to serve as needle aiming and holding devices [¶[0022]].      
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gardi, Diederich, and Groszmann to include multiple treatment devices, including at least three, as taught by Glossop, so as to provide the benefit of being able to ablate multiple portions of a tumor simultaneously, thereby increasing the efficiency of a procedure.  
Finally, as modified, the display device of Gardi, Diederich, Groszmann, and Glossop would display all of the needles that were utilized overlayed on the diagnostic image and a depiction of a region to which the energy is delivered [Gardi, ¶’s [0053], [0054], [0065], FIG. 1]. 
40.	Regarding claim 17, the combination of Gardi, Diederich, Groszmann, and Glossop teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
needle 60 is used to deliver therapy to a prostate 64 of a patient”); see also, e.g., ¶’s [0060], [0093]].  
Diederich further teaches wherein the energy and the region to which the energy is delivered is selected to ablate at least a portion of the tumor [e.g., ¶’s [0019]-[0020]].  

II.	INDEPENDENT CLAIM 3 (& DEPENDENT CLAIMS 4-6)
41.	Claims 3 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gardi and Diederich, and further in view of U.S. Patent Application Publication No. 2009/0198309 to Gowda et al. (“Gowda”).
42.	Regarding claim 3, and as best understood [see rejection under § 112(b) above], Gardi teaches a system comprising: 
[an]… elongated needle or catheter [needle (60) - ¶[0046]; FIG. 1];
a support structure [needle guide (56) - ¶’s [0046], [0048], [0056]; FIG. 1] having an opening [template hole - ¶’s [0048], [0056]]…  configured for slidably receiving a corresponding elongated needle [¶[0048]] or catheter, wherein the support structure is configured such that the elongated needle or catheter is rotatable in [the] opening relative to the support structure such that a rotational orientation of the corresponding elongated needle or catheter controls an angular coordinate of the directional energy delivery transducer relative to the support structure, wherein each of the openings controls x,y-coordinates of a trajectory of a corresponding elongated needle or catheter inserted therethrough, a distance the corresponding elongated needle or catheter is inserted controls a z-coordinate of the corresponding elongated needle or catheter [see ¶[0048] (“The needle driving assembly 52 includes a robotic arm with six degrees-of-freedom. The degrees-of-freedom correspond to translations of the needle 60 in three dimensions and rotation of the needle 60 about three orthogonal axes. In this manner, the needle 60 can be positioned in a wide variety of orientations”); see also ¶’s [0051], [0052], [0055], [0056], [0063]];
a processor configured to generate an energy treatment plan [the processor of computer (40) -  ¶’s [0024], [0049], [0054], [0055], [0067]; FIG. 1] including… a distance each corresponding elongated needle or catheter is to be inserted, [and] the angular coordinate to which each corresponding elongated needle or catheter is to be rotated [¶’s [0046], [0051], [0052], [0055], [0056], [0063], [0065]-[0067]].
	A.	TRANSDUCER
While Gardi teaches that the system and method have a wide range of applications, such as biopsy of the breast and liver and image-guided interventions such as brachytherapy, cryotherapy, as well as other procedures that require a needle or needles to be introduced into soft tissues and be positioned accurately and precisely [see ¶[0042]], Gardi does not teach:
[the] elongated needle or catheter each including a directional energy delivery transducer which does not encircle a corresponding needle or catheter configured to deliver treatment energy in a preselected radial direction relative to the needle or catheter.
Diederich, in a similar field of endeavor, teaches an apparatus and method for the treatment and destruction of tumors [e.g., ¶’s [0019], [0075], [0100]], comprising an applicator (50) [¶[0074]; FIG. 3], which may comprise, e.g., a smaller applicator with a needle/catheter [see ¶[0082]] having one or more ultrasound transducers (64) [directional energy delivery transducers] positioned at the distal tip of the applicator (50) for application of high-powered ultrasound [¶[0076]].  Diederich teaches that the ultrasound transducers do not encircle the needle or catheter configured to deliver treatment energy in a preselected radial direction relative to the needle or catheter [see ¶[0088] (“The transducers 64 may also be shaped to provide controlled and directed heating of tissue, and maintain control and directionality of tissue heating at higher power levels”); ¶[0090] (“As shown in FIGS. 7A-7C, the applicators may also be fabricated using transducers that are sectored to provide a specific angular acoustic region (i.e. 60º to 180º)”); and ¶[0095] (“Referring to FIG. 7C, element 150 may be configured to have electrical covering 154 etched and removed to have emitting section 154 to have a less than 360º distribution”); see also ¶[0024]].   
Given Gardi’s teaching that the system and method may have a wide range of applications including procedures that require a needle or needles to be introduced into soft tissues and be positioned accurately and precisely [see ¶[0042]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gardi to utilize a known treatment device for the treatment and destruction of tumors, including that of Diederich comprising a directional energy delivery transducer which does not encircle a corresponding needle or catheter configured to deliver treatment energy in a preselected radial direction relative to the needle or catheter, since such modification would allow for greater directional control and deep penetration of energy patterns [Diederich, ¶[0019]], so as to better conform energy delivery to a focused, desired target zone while also serving to protect anatomy that is adjacent to (or near) the target. 
Further, when considered as a whole, the combination of Gardi and Diederich would have suggested to one skilled in the art that the energy treatment plan of Gardi and Diederich would also specify the treatment energy the directional energy transducer is to deliver [see Diederich, e.g., ¶’s [0076], [0106]].
B.	PLURALITY OF NEEDLES/CATHETERS & SUPPORT STRUCTURE WITH ARRAY OF OPENINGS

The combination of Gardi and Diederich, as set forth above, teaches a single treatment device having all of the required limitations of the treatment device.  
single opening [template hole - ¶’s [0048], [0056]].
Gardi further teaches a robotic system configured to position the treatment device, and that the treatment device allows for oblique or non-parallel trajectories [Gardi, e.g., ¶[[0044]].  
The combination of Gardi and Diederich, however, fails to teach multiple treatment devices, and therefore fails to teach a plurality of elongated needles or catheters.
The combination of Gardi and Diederich further fails to teach the following emphasized claim limitations:
a support structure having a plurality of openings arranged in an array configured for slidably receiving a corresponding elongated needle or catheters, [and]
a processor configured to generate an energy treatment plan… including 
selecting one of the openings into which each corresponding elongated needle or catheter is to be inserted.
	Gowda, in a similar field of endeavor, teaches systems and methods for thermal therapy, for example, to detection-guided, -controlled, and/or temperature-modulated interstitial thermal therapy [¶[0005]].
	More particularly, Gowda teaches a support structure [guide (300)] having a plurality of openings [holes (302)] arranged in an array [clearly shown in FIG. 3A] configured for slidably receiving a corresponding elongated needle or catheters [multiple treatment devices, such as treatment devices 120, 120’, 120”] [see ¶[0079]; FIG. 3A].  A treatment device may generally be an energy delivery device such as, for example, a laser probe, a radio frequency (RF) probe, a microwave device, an electromagnetic antenna, an ultrasound probe and/or any other appropriate energy delivery device [¶[0037]].  
	Gowda further teaches a control system (130) for generating a treatment course [energy treatment plan, e.g., ¶[0082]], and teaches that the control system can be used to, among other 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gardi and Diederich to include a plurality of elongated needles or catheters [treatment devices] as taught by Gowda, so as to provide the benefit of being able to ablate multiple portions of a tumor simultaneously, thereby increasing the efficiency of a procedure.  
Additionally, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gardi and Diederich such that the processor of Gardi which is already configured to generate an energy treatment plan [¶’s [0024], [0049], [0054], [0055], [0067]; FIG. 1] likewise be configured to select one of the openings into which each corresponding elongated needle or catheter is to be inserted, as taught by Gowda, since such modification amounts merely to the application of a known control technique recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Gowda), and one of ordinary skill in the art would have been capable of applying this known control technique to the known system of Gardi & Diederich, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
43.	Regarding claim 6, the combination of Gardi, Diederich, and Gowda teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
Gardi further teaches:
a display device [display of computer (40) - ¶[0053]; FIG. 1] configured to display a diagnostic image including a structure to be treated and to display a depiction of the elongated needles or catheters overlayed on the diagnostic image and to display a depiction of a region to which the energy is delivered when the directional energy delivery transducer is positioned with 
an input [input device of computer (40)] configured to allow a clinician to adjust the x, y, z, and angular coordinates and the energy to select the region to which the treatment energy is to be delivered [via the positioning and planning software executed ion computer (40) - ¶’s [0049]-[0055]].

44.	Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gardi, Diederich, and Gowda, as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2007/0255168 to Hibner et al. (“Hibner”).   
45.	Regarding claim 4, the combination of Gardi, Diederich, and Gowda teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
The plurality of needles of Gardi, Diederich, and Gowda each have a cross-section [inherent].  	
The combination of Gardi, Diederich, and Gowda, however, does not teach:
elements which define holes matching the cross-section of the corresponding elongated needles or catheters for receiving the corresponding elongated needles or catheters, wherein the elements are rotatably received in the openings of the support structure, in order to orient the corresponding elongated needles or catheters in accordance with the angular coordinates.  
Hibner, in a similar field of endeavor, is directed to a localization and guidance fixture that guides insertion of a probe [¶[0002]].  With reference to FIG. 6, a grid plate (96) is provided having a plurality of square recesses (130) [or openings] configured to receive a rotatable guide cube (104) [¶[0059]]. The rotating guide cube provides, for example, a circular transverse cross section to allow rotation of a nonround biopsy instrument cannula.  To give a number of hole positions within a selected grid aperture, a set of guide cubes are presented as a set, each with 
Hibner further teaches the use of elements [rotatable guide cube (104)] which define holes matching the cross-section of the corresponding elongated needles or catheters for receiving the corresponding elongated needles or catheters, wherein the elements are rotatably received in the openings [(130)] of the support structure [(96)], in order to orient the corresponding elongated needles or catheters in accordance with the angular coordinates [¶’s [0013], [0059]; FIG. 6].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gardi, Diederich, & Gowda to include elements which define holes matching the cross-section of the corresponding elongated needles or catheters for receiving the corresponding elongated needles or catheters, wherein the elements are rotatably received in the openings of the support structure, in order to orient the corresponding elongated needles or catheters in accordance with the angular coordinates, so as to provide greater flexibility and maneuverability when positioning each of the plurality of elongated needles.  
46.	Regarding claim 5, the combination of Gardi, Diederich, Gowda, and Hibner teaches all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.  
Hibner further teaches wherein the corresponding elongated needles or catheters and holes have matching non-circular cross sections such that the corresponding elongated needles or catheters are slideably received in the holes [¶’s [0013], [0059]; FIG. 6].





III.	INDEPENDENT CLAIM 14 (& DEPENDENT CLAIMS 18-21)
47.	Claims 14, 18, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gardi and Diederich, further in view of Gowda.
48.	Regarding claim 14, and as best understood [see rejection under § 112(b) above], Gardi teaches a non-transitory computer-readable medium carrying a computer program to perform a method for planning a treatment of a subject [¶’s [0046], [0049]], the method being adapted to plan a treatment [e.g., ¶’s [0024], [0042], [0049], [0054], [0055]] to be carried out by using: 
an elongated treatment device [needle (60) - ¶[0046]; FIG. 1]… including a… needle [(60)] having a longitudinal axis [longitudinal axis of needle (60)]…, and 
a support structure [needle guide (56) - ¶’s [0046], [0048], [0056]; FIG. 1] having… [an] opening [template hole - ¶’s [0048], [0056]]…  configured to set a trajectory of a needle inserted therethrough [e.g., ¶[0048]];   
the method comprising: 
generating a treatment plan for the subject including 
(i) determining a treatment position of the treatment device to be used during the treatment [¶’s [0046], [0051], [0052], [0055], [0065]-[0067]] in a four-dimensional space, wherein the four-dimensional space is representable by three Cartesian coordinates and an angular coordinate, wherein the angular coordinate defines an angular orientation of the treatment device… with respect to a rotation around its longitudinal axis [see ¶[0048] (“The needle driving assembly 52 includes a robotic arm with six degrees-of-freedom. The degrees-of-freedom correspond to translations of the needle 60 in three dimensions and rotation of the needle 60 about three orthogonal axes. In this manner, the needle 60 can be positioned in a wide variety of orientations”); see also ¶’s [0051], [0052], [0055], [0056], [0063]].
TRANSDUCER
While Gardi teaches that the system and method have a wide range of applications, such as biopsy of the breast and liver and image-guided interventions such as brachytherapy, cryotherapy, as well as other procedures that require a needle or needles to be introduced into soft tissues and be positioned accurately and precisely [see ¶[0042]], Gardi does not teach:
an energy delivery element which does not completely encircle the treatment device, the treatment device being configured to deliver energy for treating the subject.  
Diederich, in a similar field of endeavor, teaches an apparatus and method for the treatment and destruction of tumors [e.g., ¶’s [0019], [0075], [0100]], comprising an applicator (50) [¶[0074]; FIG. 3], which may comprise, e.g., a smaller applicator with a needle/catheter [see ¶[0082]] having one or more ultrasound transducers (64) [directional energy delivery elements] positioned at the distal tip of the applicator (50) for application of high-powered ultrasound [¶[0076]].  Diederich teaches that the ultrasound transducers do not completely encircle the treatment device, and are configured to deliver energy for treating the subject [see ¶[0088] (“The transducers 64 may also be shaped to provide controlled and directed heating of tissue, and maintain control and directionality of tissue heating at higher power levels”); ¶[0090] (“As shown in FIGS. 7A-7C, the applicators may also be fabricated using transducers that are sectored to provide a specific angular acoustic region (i.e. 60º to 180º)”); and ¶[0095] (“Referring to FIG. 7C, element 150 may be configured to have electrical covering 154 etched and removed to have emitting section 154 to have a less than 360º distribution”); see also  ¶[0024]].   
Given Gardi’s teaching that the system and method may have a wide range of applications including procedures that require a needle or needles to be introduced into soft tissues and be positioned accurately and precisely [see ¶[0042]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gardi to utilize a known treatment device for the treatment and destruction of tumors, 
Finally, as modified, the angular coordinate (addressed above) would also define the angular orientation of the energy delivery element with respect to a rotation around its longitudinal axis as it is mounted on the treatment device. 
B.	PLURALITY OF NEEDLES/CATHETERS & SUPPORT STRUCTURE WITH GRID OF OPENINGS

The combination of Gardi and Diederich, as set forth above, teaches a single treatment device having all of the required limitations of the treatment device.  
Additionally, as noted above, Gardi teaches a support structure [needle guide (56) - ¶’s [0046], [0048], [0056]; FIG. 1] having a single opening [template hole - ¶’s [0048], [0056]].
Gardi further teaches a robotic system configured to position the treatment device, and that the treatment device allows for oblique or non-parallel trajectories [Gardi, e.g., ¶[[0044]].  
The combination of Gardi and Diederich, however, fails to teach multiple treatment devices, and therefore fails to teach a plurality of elongated needles or catheters.
The combination of Gardi and Diederich further fails to teach the following emphasized claim limitations:
a support structure having a grid of openings, each opening being configured to set a trajectory of a one of the needles or catheters inserted therethrough; [and] 
a treatment plan including… [(ii)] selecting one of the openings of the support structure into which each needle or catheter is to be inserted.  
Gowda, in a similar field of endeavor, teaches systems and methods for thermal therapy, for example, to detection-guided, -controlled, and/or temperature-modulated interstitial thermal therapy [¶[0005]].
	More particularly, Gowda teaches a support structure [guide (300)] having a grid of openings [holes (302) - FIG. 3A] each opening being configured to set a trajectory of a one of the needles or catheters [multiple treatment devices, such as treatment devices 120, 120’, 120”] [see ¶[0079]; FIG. 3A] inserted therethrough.  A treatment device may generally be an energy delivery device such as, for example, a laser probe, a radio frequency (RF) probe, a microwave device, an electromagnetic antenna, an ultrasound probe and/or any other appropriate energy delivery device [¶[0037]].  
	Gowda further teaches a control system (130) for generating a treatment course [energy treatment plan, e.g., ¶[0082]], and teaches that the control system can be used to, among other things, determine proper placement of the treatment devices through selected holes [see ¶[0079]].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gardi and Diederich to include a plurality of elongated needles or catheters [treatment devices] as taught by Gowda, so as to provide the benefit of being able to ablate multiple portions of a tumor simultaneously, thereby increasing the efficiency of a procedure.  
Additionally, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gardi and Diederich such that the treatment plan of Gardi further include selecting one of the openings of the support structure into which each needle or catheter is to be inserted, as taught by Gowda, since such modification amounts merely to the application of a known control technique recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
49.	Regarding claim 18, the combination of Gardi, Diederich, and Gowda teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.  
Diedrich (as previously noted) teaches a directional delivery transducer which does not encircle the corresponding needle or catheter, the directional energy delivery transducers of each needle or catheter being configured to deliver treatment energy in a preselected radial direction relative to the needle or catheter [Diederich, ¶’s [0024], [0088], [0090], [0095] – see rejection of claim 14 above].  
Gardi teaches generating an energy treatment plan [¶’s [0024], [0049], [0054], [0055], [0067]; FIG. 1] including selecting the distance each needle or catheter is to be inserted, [and] the angular orientation of each needle or catheter [¶’s [0046], [0051], [0052], [0055], [0056], [0063], [0065]-[0067]].
Diederich teaches [determining] an energy which each of the directional energy transducer of each needle or catheters is to apply [e.g., ¶’s [0076], [0106]].
50.	Regarding claim 21, the combination of Gardi, Diederich, and Gowda teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.  
Gardi (as modified above to include the treatment device of Diedrich) further teaches
wherein the treatment to be carried out includes ablating a tumor in a patient's prostate [Gardi, ¶’s [0046] [0060], [0093]], the treatment plan defining a position at which the directional energy delivery transducer is to be positioned relative to the prostate to deliver an ablating energy beam, an angular orientation at which the ablating energy beam is to be delivered [Gardi, ¶’s [0046], [0048], [0051], [0052], [0055], [0056], [0063], [0065]-[0067]], and an energy level of the ablating the tumor (e.g., ¶’s [0019]-[0020]) and determining the energy level (e.g., ¶’s [0076], [0106])].

51.	Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gardi, Diederich, and Gowda, as applied to claim 14 above, and further in view of Groszmann.
52.	Regarding claim 19, the combination of Gardi, Diederich, and Gowda teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.  
Diedrich further teaches wherein the needle or catheter extends along the longitudinal axis and carries the energy delivery element configured to deliver energy in a radial direction from the needle or catheter [¶’s [0024], [0088], [0090], [0095]]. 
Gardi (as modified) teaches:
displaying a diagnostic image of the subject including the region of the subject to be treated and a depiction of the needle or catheter overlaid on the diagnostic image, and a depiction of the region of the subject to which the energy is to be delivered [e.g., ¶’s [0053], [0054], [0065]];
adjusting the Cartesian coordinates, the angular coordinates, and an energy to be applied by the energy delivery device [e.g., ¶’s [0048]-[0055]]; 
displaying a depiction of a region to which energy will be delivered with the selected Cartesian coordinates, angular coordinates, and energy [e.g., ¶’s [0049]-[0054], [0059], [0063]- [0065]]; and 
adjusting the Cartesian coordinates, the angular coordinates, and the energy until the region to which energy will be delivered conforms with a region to be treated [e.g., ¶’s [0048]-[0055]].
SENSOR
The combination of Gardi, Diederich, and Gowda does not, however, teach:
a sensor mounted on the needle or catheter for sensing a current position of the needle or catheter in three Cartesian coordinates and three angular coordinates including the angular coordinate which defines the rotation of the needle or catheter about its longitudinal axis. 
Groszmann, in a similar field of endeavor, teaches an interventional device (10) [e.g., catheter (20)], comprising sensor elements (16) used to obtain position or motion information [see ¶’s [0021], [0022]].  More particularly, Groszmann teaches that sensors (16) may be mounted on an exterior of the interventional device (10) [see ¶[0024] (“the sensor elements 16 are provided as electromagnetic (EM) microsensors, such as solid or hollow EM coils, that are integrated into or securely attached to the interventional device 10”); and FIGS. 1-2].    
	Groszmann further teaches that the sensors (16) allow for measurement of six-degrees-of-freedom for sensing a current position of the interventional device (10) in three Cartesian coordinates and three angular coordinates including the angular coordinate which defines the rotation of the needle or catheter about its longitudinal axis [see ¶[0024] (“If at least two such coils are combined into or integrated onto a device, such as the interventional device 10, so that the coils have a known and fixed relationship to one another, then six degrees of freedom (x, y, z, roll, pitch, yaw) can be determined from the aggregate or combined information obtained form [sic] the two or more coils. In this way, the EM fields generated by the EM coils may be used to determine the position and orientation of the portion of the interventional device upon which they are integrated”)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gardi, Diederich, and Gowda to include a sensor mounted on the needle or catheter for sensing a current position of the needle or catheter in three Cartesian coordinates and three angular coordinates including the angular coordinate which defines the rotation of the needle or catheter about its longitudinal 
53.	Regarding claim 20, the combination of Gardi, Diederich, Gowda, and Groszmann teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
	Gardi (as modified) further teaches wherein determining the treatment plan includes determining Cartesian coordinates, angular coordinates for the plurality of the needles or catheters [¶’s [0046], [0048], [0051], [0052], [0055], [0056], [0063], [0065]-[0067]] and further including with a robotic system, positioning each of the needles or catheters at the Cartesian coordinates and angular coordinates specified in the treatment plan [[¶[0046] (“the computer 40 is connected to a robot 48 having a needle driving assembly 52 and needle guide 56 for controlling movement of a needle 60”); see also, e.g., ¶’s [0049], [0051], [0055]].   
Diederich further teaches determining the energy for a needle [e.g., ¶’s [0076], [0106]].

Response to Arguments
54.	As noted above, the 09/14/21 Amendment has overcome the prior claim objections and the rejections under §§ 112(b) & 103.   New claim objections and grounds of rejections under §§ 112(b) & 103 are set forth herein, necessitated by Applicant’s amendment.

Conclusion
55.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794


                                                                                                                                                                                                        

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794